DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 05/26/2021 has been entered and fully considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 28 of U.S. Patent No. 11020089 in view of Corl et al. (WO 2013/170150).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4-7 of instant application are directed towards an apparatus. However, a patentably indistinct apparatus has already been claimed in claims 1, 10 and 28 of U.S. patent 11,020,089. 
	In particular, regarding independent claim 1 of instant application, claims 1 and 28 of U.S. Patent No. 11,020,089 disclose all the limitations including an apparatus comprising 
An intravascular imaging device (preamble of claim 1 of patent ’89), comprising: a catheter body;(catheter body, claim 1 of patent ’89)  a single ultrasound transducer disposed within a lumen of the catheter body (ultrasound transducer mounted within the housing, claim 1 of patent ’89), wherein the single ultrasound transducer comprises a frontside and a backside (claim 1 of patent ’89), wherein single ultrasound transducer is configured to emit an ultrasound beam from the frontside; (transducer is configured to emit from a front side, claim 1, patent ’89) and molded backing material [claim 28 of patent ‘89].
	Claims 1 and 28 of U.S. Patent No. 11,020,089 fail to expressly disclose that the transducer is configured to emit while rotating within the lumen. and that the backing material is disposed on the backside of the single ultrasound transducer and configured to absorb acoustic waves propagating from the backside, wherein the molded backing material comprises a first surface in contact with the backside and an opposite, second surface comprising a curved shape
However, Corl further discloses that transducer in the lumen is rotatable [see abstract of Corl] and that the backing material is disposed on the backside of the single ultrasound transducer and configured to absorb acoustic waves propagating from the backside, wherein the molded backing material comprises a first surface in contact with the backside and an opposite, second surface comprising a curved shape[see FIG. 9, and page 19, second paragraph and page 20, lines 20-30]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the application to modify the transducer of claims 1 and 28 of patent ‘089 and make it rotatable according to the teachings of Corl in order to gather information regarding all the surroundings of the lumen in various angles and provide more accurate information.
Further, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of claims 1 and 28 of patent ‘089 further and make backing inside a surface oblique to the longitudinal axis and shaped to deflect a second portion of the ultrasound from the backside away from the ultrasound transducer in a direction along the longitudinal axis according to the teachings of Corl in order to better deflect the ultrasound in the backing. [see page 20, lines 23-30]

	Regarding claim 4 of instant application, claim 1 of patent ’89 further discloses a drive cable extending through the lumen of the catheter body.
Regarding claim 5 of instant application, claim 1 of patent ’89 further discloses a housing coupled to a distal section of the drive cable wherein the transducer is disposed within the housing.
Regarding claim 6 and 7 of instant application, claim 10 of patent ’89 further discloses an integrated circuit disposed within the lumen and electrically coupled to the ultrasound transducer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, and 12 are rejected under 35 U.S.C. 103 as being obvious over Davies (US Publication No. 2010/0160788) in view of Corl et al. (International Publication WO 2013/170150) hereinafter “Corl”.
Regarding claim 1, Davies discloses an intravascular imaging device [see Abstract of Davies], comprising:
 a catheter body [element 102 (0021)];
a single ultrasound transducer [ single transducer assembly 114; see [0021]] disposed within a lumen of the catheter body [see [0021]-[0022]], wherein the single transducer comprises a frontside and a backside [it is inherent that any transducer would have a front side and a back side], wherein single ultrasound transducer is configured to emit an ultrasound beam from a frontside [see FIG. 2 of Davies] while rotating within the lumen [see [0018]-[0019] of Davies; rotational ultrasound transducer]; and 
molded backing material [the transducer housing could be made out of molded backing material ; see [0024] of Davies] disposed on the backside of the single ultrasound transducer and configured to absorb acoustic waves propagating from the backside.[see [0024] of Davies]
Davies does not expressly disclose that the molded backing material comprises a first surface in contact with the backside and an opposite, second surface comprising a curved shape 
Corl, directed towards rotational transducers devices [see abstract of Corl] further discloses the molded backing material comprises a first surface in contact with the backside and an opposite, second surface comprising a curved shape [see FIG. 9, and page 19, second paragraph and page 20, lines 20-30]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the trough of Davies and make the trough include a surface oblique to the longitudinal axis and shaped to deflect a second portion of the ultrasound from the backside away from the ultrasound transducer in a direction along the longitudinal axis. According to the teachings of Corl in order to better deflect the ultrasound in the backing. [see page 20, lines 23-30]
Regarding claim 2, Davies in view of Corl discloses all the limitations of claim 1 above. [see rejection of claim 1]
Davies does not disclose that the first surface of the molded backing material conforms to a shape of the backside of the single ultrasound transducer.
Corl further discloses that the first surface of the molded backing material conforms to a shape of the backside of the single ultrasound transducer. [see FIGS. 3 and 9; the backing material 148 conforms to the shape of the backside of the ultrasound transducer]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Davies further and make the first surface of the molded backing material conforms to a shape of the backside of the single ultrasound transducer according to the teachings of Corl in order to provide immediate contact between the absorbing material of the backing and the transducer to dampen the ultrasound leakage from the back of the transducer. Doing so would have been applying a known technique (conforming the backing material to the back of the transducer) to a device ready for improvement (design of Davies) and would have been obvious to try by a person of ordinary skill in the art.
Regarding claim 4, Davies further discloses a drive cable [drive cable 120] extending through the lumen of the catheter body. [see [0021] of Davies]
Regarding claim 5, Davies further discloses a housing [housing 118] coupled to the distal section of the drive cable [see [0021] of Davies]; wherein the ultrasound transducer is disposed within the housing. [see [0021]-[0022] of Davies]
Regarding claim 6, Davies further discloses that the housing comprises a trough [see Fig. 2, 9-10 of Davies], configured to receive the molded backing material. [see [0021]-[0025]; [0003]; and [0022] of Davies]
Regarding claim 7, Davies in view of Corl discloses all the limitations of claim 1 above. [see rejection of claim 1]
Davies does not disclose an integrated circuit disposed within the lumen and electrically coupled to the single ultrasound transducer.
Corl further discloses an integrated circuit disposed within the lumen and electrically coupled to the single ultrasound transducer [ see page 4, second full paragraph and FIG. 3 of Corl]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Davies further and include an integrated circuit disposed within the lumen and electrically coupled to the single ultrasound transducer according to the teachings of Corl in order to electrically connect the ultrasound to a circuit board in order to operate the ultrasound transducer and receive signals from the transducer. Doing so would have been applying a known device and configuration to a device ready for improvement and would have been obvious to try by an ordinarily skilled in the art.
Regarding claim 8, Davies in view of Corl discloses all the limitations of claim 7 above. [see rejection of claim 7]
Davies does not disclose that the integrated circuit and the single ultrasound transducer are coplanar and longitudinally spaced from each other. 
Corl further discloses that the integrated circuit and the single ultrasound transducer are coplanar and longitudinally spaced from each other. [see FIG. 3; the ultrasound transducer 142 and ASIC integrated circuit 144 are coplanar but longitudinally spaced from each other]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Davies further such that the integrated circuit and the single ultrasound transducer are coplanar and longitudinally spaced from each other according to the teachings of Corl in order to reduce backscattered noise through the backing material by aligning the ASCIC integrated circuit with the transducer in the same plane. Doing so would have been applying a known technique of spacing circuits in the same plane to the device of Davies ready for improvement and would have been obvious to try by a person of ordinary skill level.
Regarding claim 9, Davies in view of Corl discloses all the limitations of claim 8 above. [see rejection of claim 8]
Davies does not disclose that the molded backing material is disposed in a space between the integrated circuit and the single ultrasound transducer.
Corl further discloses that the molded backing material is disposed in a space between the integrated circuit and the single ultrasound transducer. [see FIG. 3 of Corl; the backing material 148 is disposed surrounding the ASIC and transducer including the space between the ASIC 144 and the transducer 142]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Davies further such that the molded backing material is disposed in a space between the integrated circuit and the single ultrasound transducer according to the teachings of Corl in order to insulate the space between the ultrasound transducer and the ASIC integrated circuit and decrease noise that is received and processed by the integrated circuit. Doing so would have been applying a known technique of noise reduction to the device of Davies ready for improvement and would have been obvious to try by a person of ordinary skill level.
Regarding claim 10, Davies in view of Corl discloses all the limitations of claim 1 above. [see rejection of claim 1]
Davies in view of Corl discloses all the limitations of claim 7 above. [see rejection of claim 7]
Davies does not disclose that the integrated circuit comprises a front side and an opposite, second side, wherein the molded backing material is disposed on the second side of the integrated circuit. 
Corl further discloses that the integrated circuit comprises a front side and an opposite, second side [it is inherent that any IC would have a front and an opposite backside], wherein the molded backing material is disposed on the second side of the integrated circuit. [see FIG. 3 of Corl; the backing material 148 is disposed behind the ASIC 144 and the board 146]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the design of Davies further such that the integrated circuit comprises a front side and an opposite, second side, wherein the molded backing material is disposed on the second side of the integrated circuit according to the teachings of Corl in order to provide insulation and noise reduction in the space surrounding the ASIC and improve the signal to noise ratio of the signal received and processed by the integrated circuit.
Regarding claim 12, Davies in view of Corl discloses all the limitations of claim 1 above. [see rejection of claim 1]
Even though Davies discloses the molded backing material [see [0024] of Davies]; Davies does not disclose that the backing material is tapered.
Corl further discloses that the backing material is tapered. [see FIG. 9 of Corl, the backing material 148 is tapered]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the molded backing material of Davies further and make it tapered according to the teachings of Corl in order to help diminish the sheath echoes that can reverberate in the space between the transducer and the catheter sheath [see page 19, line 32- page 20 line 3 of Corl]

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being obvious over Davies (US Publication No. 2010/0160788) in view of Corl et al. (International Publication WO 2013/170150) hereinafter “Corl” as applied to claims 1 and 10 above and further in view of Davidsen (U.S. Publication No. 2012/0238880) hereinafter “Davidsen”.
Regarding claims 3 and 11, Davies in view of Corl discloses all the limitations of claims 1 and 10 above. [see rejections to the claims 1 and 10]
Davies in view of Corl does not expressly disclose a coating disposed on the second surface of the molded backing material.
Davidsen, directed towards acoustic backing for an ultrasound transducer array [see abstract of Davidsen] further discloses a coating disposed on the second surface of the molded backing material. [see [0017] of Davidsen]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the transducer design of Davies in view of Corl further and include a coating disposed on the second surface of the molded backing material according to the teachings of Davidsen in order to provide electrical insolation of the integrated circuit from the frame of the ultrasound probe [see [0017] of Davidsen]

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                            
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793